Citation Nr: 0020423	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Propriety of the initial rating assigned following a grant of 
service connection for residuals of injuries to the right 
middle and little fingers, currently rated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1979 to July 1996, 
with two years, ten months and 22 days of prior active 
service.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
by the RO.  

This matter was remanded by the Board to the RO in July 1998 
for additional development of the record.  

In a May 1999 letter, the RO wrote the veteran in order to 
clarify whether he intended to claim service connection for a 
right fourth finger disability.  Since the veteran is not 
shown to have responded to this letter, the Board refers the 
matter to the RO for any indicated action.  



FINDINGS OF FACT

The veteran's service-connected residuals of injuries to the 
right middle and little fingers have been manifested by 
limitation of motion with related weakness of grip and 
anesthesia on the volar surface of the third finger since 
service; extremely unfavorable ankylosis or ankylosis of any 
joint in extension or extreme flexion is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 20 
percent for the service-connected residuals of injuries to 
the middle and little fingers of the right hand since April 
26, 1999 are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5150, 5219 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

Historically, in this case, the veteran was originally 
granted service connection for residuals of a fracture of the 
5th finger of the right hand in August 1996.  A 
noncompensable rating was assigned under Diagnostic Code 
5227.  Thereafter, in an August 1997 rating decision, the RO 
granted service connection for the residuals of a laceration 
of the right middle finger and assigned a 10 percent rating 
under Diagnostic Code 5226.  

In July 1998, the Board remanded the case back to the RO for 
further development.  

Thereafter, in a May 1999 rating decision, the RO 
recharacterized the service-connected disability as residuals 
of injuries to the right middle and little fingers, and 
assigned a 20 percent rating under Diagnostic Code 5219.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for residuals 
of injuries to the right middle and little fingers remains in 
appellate status.  

A careful review of the service medical records shows that 
the veteran was treated for pain in the right hand due to an 
injury to the right middle during service in February 1977.  
Additionally, the service medical records show that the 
veteran injured the fifth digit of his right hand in 
September 1982.  Finally, a September 1995 record shows that 
the veteran continued to complain of residual pain in the 
right hand due to the injuries to his right middle and fifth 
fingers.  

The veteran submitted a claim of service connection shortly 
after his discharge from service.  The veteran was afforded a 
VA medical examination in March 1997.  The veteran complained 
of pain in the bilateral finger joints in cold weather and 
poor dexterity since service.  The examination revealed a 
well-healed laceration scar over the dorsum of the right 
middle finger which hyperextended and could not be flexed 
with the tip more than 2 inches from the mid-palmar crease.  
No specific joint abnormality was present.  

An examination of the fifth finger revealed mild hypertrophy 
of the metacarpophalangeal joint but there was no tenderness, 
deformity or limitation of motion.  Dexterity was poor 
because of inability to flex the right middle finger, and 
grip strength was 20 percent less than on the left.  The 
examiner noted that the veteran was right handed.  Diagnosis 
was that of residual laceration right middle finger with 
limitation of motion; residual fracture right fifth finger.  

X-ray studies in March 1997 showed no joint abnormality of 
the right middle and fifth fingers.

The veteran was afforded another VA examination in April 
1999.  The veteran indicated that he could not make a 
complete fist and could not completely extend the fingers of 
the right hand.  The veteran was able to extend his ring 
finger except for about 10 degrees of the distal 
interphalangeal and 5 degrees of the proximal 
interphalangeal.  The veteran could make a fairly good fist.  
Flexion lacked 5 degrees at the distal interphalangeal joint 
and the proximal interphalangeal joint.  The veteran had 
reduced motion of the ring finger with a lack of 20 degrees 
from full extension of the proximal interphalangeal joint.  

The VA examiner noted that the veteran's middle finger had no 
flexion at all at the distal interphalangeal joint.  The 
proximal interphalangeal joint lacked 10 degrees of full 
flexion.  Extension was limited by 5 degrees at the distal 
interphalangeal joint and the proximal interphalangeal joint 
of the fourth finger.  Extension was limited at the proximal 
interphalangeal joint of the middle finger by 10 degrees.  
The veteran could grip an object, but was weak.  It was 
estimated that his grip on the right was 2/5.  In addition, 
there was decreased sensation (subjective) on the volar 
surface of the third finger.  The examiner indicated that the 
veteran's injury sustained in service resulted in a decreased 
range of motion and severance of the flexor tendon of the 
right finger resulting in the hyperextension type of injury.  

The diagnosis was that of status post injury to the right 
hand with inability to flex the distal phalanx of the third 
finger and impaired flexion of the proximal interphalangeal 
joint of the third finger.  There was reduction of the 
flexion and the extension of both the fourth and fifth 
fingers.  There was anesthesia of the volar surface of the 
third finger.  The grip of the hand, as a whole, was 2/5.  
Residuals of the injury to the right hand including severance 
of a flexor tendon at the distal part of the middle finger, 
anesthesia of the volar surface of the middle finger and 
weakness in grip.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

In assessing the rating to be assigned for the veteran's 
service-connected residuals of injuries to the right middle 
and little fingers, the Board initially observes that the RO 
rated the veteran's disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5219, unfavorable ankylosis of two digits of 
one hand.  

The Board notes that when classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, the following 
rules particular to the disability in question are observed:

(1)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Limitation of motion of less than 1 inch in either direction 
is not considered disabling. 38 C.F.R. § 4.71a (1999).

The service-connected residuals of injuries to the right 
middle and little fingers is rated under Diagnostic Code 5219 
that provides that, with unfavorable ankylosis of the middle 
and little fingers of one hand, a 20 percent evaluation is 
warranted for either the major or minor hand. 38 C.F.R. § 
4.71a (1999).  

In order for the veteran's service-connected disability to 
warrant a higher rating, the medical evidence would have to 
show ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints with either joint in extension or in 
extreme flexion so as to be rated as equal to amputation.  
Diagnostic Code 5150 governs ratings for amputation of two 
digits (middle and little) of one hand, and provides for a 30 
percent rating for the major hand and a 20 percent rating for 
the minor hand.  

In this case, the veteran's service-connected residuals of 
injuries to the right middle and little fingers are not shown 
to equate with a disability picture of ankylosis of the 
metacarpophalangeal or proximal interphalangeal joints in 
either extension or extreme flexion.  As such, a 30 percent 
rating under Diagnostic Code 5150 is not assignable on the 
basis of demonstrated functional limitation equating with 
amputation of either finger.  

The Board notes that the veteran asserts having pain in the 
right hand.  In consideration of limitation of motion, the 
Court has set forth certain guidelines.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for the service-connected residuals of injuries to the right 
middle and little fingers as a rating under the Diagnostic 
Code governing limitation of motion should be considered.  
However, in this regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion. Johnson v. Brown, 9 
Vet.App. 7 (1996).  

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  In this case, the veteran has 
complained of right hand pain, but the current 20 percent 
rating assigned on the basis of unfavorable ankylosis of the 
middle and little finger adequately addresses his overall 
functional limitation due to pain caused by the service-
connected disability of the right hand.  As indicated 
hereinabove, findings of extremely unfavorable ankylosis of 
either digit is not demonstrated.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability has 
been 20 percent disabling since the effective date of service 
connection.  A rating in excess of 20 percent is not 
warranted for the reasons and bases previously set forth as 
there is no additional evidence for review.  

Accordingly, the medical evidence does not favor the 
assignment of a rating higher than 20 percent for service-
connected residuals of injuries to the right middle and 
little fingers since April 26, 1999.  







ORDER

An increased rating for the service-connected residuals of 
injuries to the right middle and little fingers is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

